          Case 1:20-cv-08789-VSB Document 17
                                          18 Filed 01/26/21
                                                   01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  LUIS DANILO ROGEL RUIZ,                                           ECF Case

                  Plaintiff,                                        Case No. 1:20-cv-08789 (VSB)

  – against –                                                       [PROPOSED]
                                                                    RULE 68 JUDGMENT
  18 GREENWICH AVENUE, LLC d/b/a ROSEMARY’S,
  and CARLOS SUAREZ,

                  Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 18

Greenwich Avenue, LLC d/b/a Rosemary’s, and Carlos Suarez (collectively, “Defendants”),

having offered to allow Plaintiff Luis Danilo Rogel Ruiz (“Plaintiff”) to take a judgment against

them, in accordance with the terms and conditions of Defendants’ Rule 68 Offer of Judgment

dated January 26, 2021 and filed as Exhibit “A” to Docket No. 16;


       WHEREAS, on January 26, 2021, Plaintiff’s attorneys having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment (Docket No. 16);

       It is ORDERED AND ADJUDGED, that judgment is entered in favor of Plaintiff in the

amount of Ten Thousand Dollars ($10,000.00), in accordance with the terms and conditions of

Defendants’ Rule 68 Offer dated January 26, 2021 and filed as Exhibit A to Docket Number 16.

and the clerk is directed to close the case.


Dated: New York, New York
       January 27
               __, 2021
                                               _____________________________, U.S.D.J.
